DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Matthew Schneider on 4/19/2021.

The application has been amended as follows: 

Claim 1:	A medical device to be inserted into a biological lumen for collecting an object in the biological lumen, the medical device comprising:
an elongated shaft portion that includes a central axis extending along a length of the elongated shaft portion; 
an expansion portion that includes an elastically deformable body, the elastically deformable body possessing a proximal portion and a distal portion, the elastically 
the expansion portion including a radially outwardly located annular-shaped bent portion which, in a bent state of the expansion portion, is bent toward a proximal side in an axial direction; 
the expansion portion including a central axis that passes through the expansion portion from a proximal end portion of the expansion portion to a distal end portion of the expansion portion; 
the central axis of the expansion portion being other than coaxial with the central axis of the elongated shaft portion; and
wherein the expansion portion in the bent state includes a first portion and a second portion, wherein the expansion portion is changeable from the bent state to an extended state, and wherein the second portion is moved to the proximal side with respect to the first portion and is pulled out from an inside of the first portion when the expansion portion changes from the bent state to the extended state.

Claim 2:	The medical device according to claim 1, wherein extends from the bent portion of the expansion portion in the bent state to a distal end of the expansion portion, the second portion of the expansion portion extends from the bent portion of the expansion portion in 

Claim 4:	The medical device according to claim 1, wherein extends from the bent portion of the expansion portion in the bent state to a distal end of the expansion portion, the second portion of the expansion portion extends from the bent portion of the expansion portion in the bent state to a proximal end of the expansion portion, and 

Claim 5:	The medical device according to claim 1, wherein extends from the bent portion of the expansion portion in the bent state to a distal end of the expansion portion, the second portion of the expansion portion extends from the bent portion of the expansion portion in the bent state to a proximal end of the expansion portion, and the axial direction of the expansion portion.

Claim 7:	The medical device according to claim 1, wherein includes a portion possessing a maximum outer diameter, in the extended state of the expansion portion, a length from the portion possessing the  maximum outer diameter to the distal end portion of the expansion portion is longer than a length from the portion possessing the maximum outer diameter to the proximal end portion of the expansion portion.

Claim 8:	The medical device according to claim 1, wherein 

Claim 9:	The medical device according to claim 1, wherein, in the bent state of the expansion portion, a convex portion of the second portion is convex toward a distal side and a convex portion of the first portion is convex toward the distal side, a curvature radius of the convex portion of the first portion is larger than a curvature radius of the convex portion of the second portion.

Claims 10-20 are cancelled. 

Claim 21:	The medical device according to claim 1, wherein the expansion portion comprises an interlock portion that includes an inner tube and an outer tube, the inner tube being positioned inside the outer tube so that the outer tube surrounds the inner tube, a part of the elastically deformable body and a distal end portion of the elongated shaft portion being positioned and fixed between the inner tube and the outer tube so that movement of the elongated shaft portion results in movement of the inner tube and the outer tube of the interlock portion together with the part of the elastically deformable body 

Claims 24-28 are cancelled. 


Reasons for Allowance
Claims 1-9 and 21-23 are allowed.
The following is an examiner’s statement of reasons for allowance: In combination with the remainder of claim 1, no art on record, alone or in combination could be found to teach: the central axis of the expansion portion being other than coaxial with the central axis of the elongated shaft portion. The closest art found was Leefang (20020173819). As to newly amended claim 1, Leefang fails to directly disclose: the central axis of the expansion portion being other than coaxial with the central axis of the elongated shaft portion because both the central axis of the expansion portion and the central axis of the elongated shaft portion are coaxial. Modifying the device to have a other than coaxial relationship between these two central axes would not have been obvious because it would shift the rest of the device axially, causing the proximal part of the device to not be aligned property in the vessel thus complicating device placement. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERICH G. HERBERMANN whose telephone number is (571)272-6390.  The examiner can normally be reached on M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on 571-272-4696.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.